                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 TERESA ZUNIGA,                                    §
                                                   §
       Plaintiff,                                  §   Civil Action No. 4:19-cv-355
                                                   §   Judge Mazzant
 v.                                                §
                                                   §
 WALMART STORES TEXAS, LLC,                        §
                                                   §
       Defendant.                                  §
                                                   §
                                                   §


                          MEMORANDUM OPINION AND ORDER

        Pending before the Court are Defendant’s Motion to Dismiss Certain Claims in Plaintiff’s

First Amended Petition, Pursuant to Fed. R. Civ. P. 12(b)(6) (Dkt. #15) and Defendant’s Motion

for Summary Judgment and Brief in Support (Dkt. #19). After consideration, the Court finds that

both motions should be DENIED.

                                          BACKGROUND

        On September 9, 2019, Defendant filed a motion to dismiss (Dkt. #15). Plaintiff did not

file a response.

        On November 8, 2019, Defendant filed a motion for summary judgment (Dkt. #19). On

December 10, 2019, Plaintiff filed a response (Dkt. #21). On December 19, 2019, Defendant filed

a reply (Dkt. #34). On December 25, 2019, Plaintiff filed a sur-reply (Dkt. #35).

                                       LEGAL STANDARD

I.      12(b)(6)

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each
claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims



                                                  2
or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing [C]ourt to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

II.    Summary Judgment

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or



                                                  3
defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

       Once the movant has carried its burden, the nonmovant must “respond to the motion for

summary judgment by setting forth particular facts indicating there is a genuine issue for trial.”

Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248–49). A nonmovant must present

affirmative evidence to defeat a properly supported motion for summary judgment. Anderson, 477

U.S. at 257. Mere denials of material facts, unsworn allegations, or arguments and assertions in

briefs or legal memoranda will not suffice to carry this burden. Rather, the Court requires

“significant probative evidence” from the nonmovant to dismiss a request for summary judgment.

In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson

v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The Court must consider all of the

evidence but “refrain from making any credibility determinations or weighing the evidence.”

Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                            ANALYSIS

I.     12(b)(6)

       Defendant moved to dismiss and strike Paragraph 10 of Plaintiff’s first amended petition

on the ground that Plaintiff fails to state any factual allegations in support of her malice and gross

negligence claims.

       After consideration, the Court finds that Plaintiff has adequately stated at least plausible

claims for gross negligence and malice upon which relief could be granted.              Accordingly,

Plaintiff’s pleadings are sufficient to survive a motion to dismiss under Rule 12(b)(6).



                                                  4
    II.       Summary Judgment

              Defendant moved for summary judgment on the ground that no genuine issue of material

    fact exists as to (1) whether Defendant had actual or constructive notice of the alleged condition

    giving rise to Plaintiff’s injury; and (2) whether Defendant’s conduct was the proximate cause of

    Plaintiff’s injury. After a careful review of the record and the arguments presented, the Court is

    not convinced that Defendant has met its burden of demonstrating that there is no genuine issue of

    material fact as to these elements of premises liability that would entitle it to judgment as a matter

    of law. Accordingly, the Court finds that Defendant’s motion for summary judgment should be

    denied.

                                              CONCLUSION

              For the foregoing reasons, it is hereby ORDERED that Defendant’s Motion to Dismiss

    Certain Claims in Plaintiff’s First Amended Petition, Pursuant to Fed. R. Civ. P. 12(b)(6)
.
    (Dkt. #15) and Defendant’s Motion for Summary Judgment and Brief in Support (Dkt. #19) are

    DENIED.

              IT IS SO ORDERED.

           SIGNED this 31st day of January, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      5
